893 So. 2d 609 (2005)
Thomas E. CONTRERA, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D03-4301.
District Court of Appeal of Florida, First District.
February 2, 2005.
Appellant, pro se, for Appellant.
John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee.
WEBSTER, J.
In this appeal from an adverse final order of the Unemployment Appeals Commission, we have previously afforded appellant an opportunity to supplement the record with the transcript of the hearing held before the appeals referee. Contrera v. Fla. Unemployment Appeals Comm'n, 29 Fla. L. Weekly D2789, ___ So.2d ___, 2004 WL 2870073 (Fla. 1st DCA Dec.10, 2004). The time allotted has now run, and no supplemental record has been filed. Accordingly, as we warned in our prior opinion, we are constrained to affirm. Id. (citing Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.1979) for the proposition that, because decisions of lower tribunals are presumed to be correct, such a decision which rests on resolution of disputed issues of fact must be affirmed in the absence of a transcript of the evidentiary hearing or trial).
AFFIRMED.
WOLF, C.J. and BARFIELD, J., concur.